By JUDGE ALFRED D. SWERSKY
Defendant has moved for discovery of the address where the "spotter" was posted when he observed the transaction which is the basis of the charge against the defendant. He relies on Rule 3A: 11(b)(2) which directs inspection of tangible objects, buildings, etc., "that are within the possession, custody, or control of the Commonwealth."
The Commonwealth asserts that the location is a private résidence and that assurances were given to the owner or occupier that the location would remain confidential. While the Commonwealth may not necessarily bind the Court if disclosure is required, the Court finds that the location is not a building within the possession, custody, and control of the Commonwealth and thus is not covered by Rule 3A:11.
Defendant also argues that due process of law requires disclosure to aid in the preparation of his defense. Since the officer who acted as spotter has sufficiently described his vantage point, disclosure of his exact location is not required by the Constitution.
The Motion of the defendant is denied.